(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
PoR CUANTO, el recurrente en su alegato dice:
“El recurrente lia tomado los pasos necesarios para la corrección de los de-fectos que dieron motivo a los fundamentos segundo y tercero de la nota dene-gatoria, es decir, acreditó quiénes oran los miembros de la Sucesión de Eran-cisco Pagan Osores, acompañó la tasación del Tesorero de Puerto Rico- al in-mueble vendido, y también acompañó resolución del Consejo Ejecutivo de Puerto Rico aprobando la venta. Dichos documentos están al presente inscribiéndose en el Registro de la Propiedad de Mayagüez, y tan pronto los mismos estén inscritos presentaremos -ante este Tribunal evidencia de que esos defectos han sido debidamente corregidos. Por tal motivo, limitaremos nuestro argumento a los fundamentos uno y cuatro de la nota denegatoria. ’ ’
Por Cuanto, en el alegato del registrador encontramos las si-guientes manifestaciones:
“Instado recurso de revisión en este caso, el recurrente se limita en su alegato, a discutir los fundamentos marcados con los números 1 y 4 por haber sido ciertamente subsanados, en fecha-posterior, los defectos relacionados bajo los números 2 y 3 de la nota denegatoria.’’
Por Cuanto, en tal virtud tampoco hemos discutido, por enten-derlo innecesario, los fundamentos segundo-y tercero de la nota re-currida. ■
- Por tanto, y por los motivos expresados en nuestra opinión emi-tida en el día de hoy (ante, pág. 665), se revoca la nota recurrida y se ordena la inscripción del documento presentado, siempre que aparezcan ya subsanados en el registro, tal como se desprende de los respectivos alegatos arriba mencionados, los defectos erróneamente clasificados por el registrador como insubsanables en los fundamen-tos segundo-y tercero de dicha nota.